Order granting motion to punish appellant for contempt reversed on the law and the facts, without costs, and motion denied, without costs. We are of the opinion that the direction by the referee, an official referee in this department, to proceed with the hearing, after advice that the court had granted a motion for a stay and before the entry of the order, with the further direction that if the order were signed and served the proceeding would be deemed a nullity, relieved the appellant from the *742imputation that his conduct in proceeding was contumacious for which he was subject to punishment in this proceeding. Lazansky, P. J., Hagarty, Scudder and Davis, JJ., concur; Carswell, J., dissents and votes to affirm.